DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed August 11, 2022.  Claims 1-12 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibe (US 20210064843) in view of Wang et al. (US 20190165019) and Shen et al. (US 20130044380).
Re claim 1: Ishibe teaches a fingerprint recognition package (fig. 1) comprising: a circuit board (20); an image sensor die (13) attached and electrically connected to the circuit board (20) (fig. 1, paragraph 25); a support member (21) applied to the circuit board (20) and to side edges of the image sensor die (13) (see fig. 1), the support member configures to press a periphery of the image sensor die (13) (fig. 1, paragraph 30); and an adhesive member (glue, paragraph 29) attached to one side of the support member (21) (see fig. 1), but does not specifically teach a light-shielding member, the light-shielding member configured to seal a periphery of the image sensor die. Wang teaches a support member (400E) configured to seal a periphery of an image sensor die (21E) (fig. 43, paragraph 616). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the support member seal the image sensor die in Ishibe similar to Wang in order to ensure the image sensor die is protected from environmental elements providing for a longer lasting image sensor in a fingerprint recognition package. Ishibe as modified by Wang does not specifically teach the support member is a light-shielding member. Shen teaches a support member that is a light-shielding member (220) applied to a circuit board (110) (see fig. 1, paragraph 25 and 30). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a light shielding material similar to Shen with the support member of Ishibe as modified by Wang in order to block stray light from entering the image sensor providing for more accurate light detection with less noise from the stray light affecting measurements of the image sensor. 
Examiner would like to note that claim 5 is a product by process claim, the patentability of the product does not depend upon the method of production, therefore the prior art need only teach the product. The method of production will not hold weight in the claim language (MPEP 2113). 
Re claim 5: Ishibe as modified by Wang and Shen teaches the fingerprint recognition package, wherein the light shielding member (Shen, 220, Ishibe, 21, Wang, 400E) is processed or removed using at least one of a laser or a router (Shen, paragraph 29, Shen shows a light shielding member 220 processed and removed in various ways, printing and lithography which can use lasers, but this part of the claim is not given patentable weight see MPEP 2113 since the product in Ishibe as modified by Wang and Shen is the same as what is being claimed).
Re claim 6: Ishibe as modified by Wang and Shen teaches the fingerprint recognition package, wherein the adhesive member (Ishibe, glue, Shen, 230) includes at least one of a cohesion material layer or an adhesive layer (Ishibe, paragraph 29, Shen, paragraph 28).
Re claim 10: Ishibe as modified by Wang and Shen teaches the fingerprint recognition package, wherein the fingerprint recognition package is mounted within a display of an electronic device (Ishibe, paragraph 70).
Re claim 12: Ishibe as modified by Wang and Shen teaches the fingerprint recognition package, wherein the image sensor die (Ishibe, 13) further includes an optical layer (Ishibe, 14) on one side thereof (Ishibe, fig. 1).

Claim(s) 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibe (US 20210064843) as modified by Wang et al. (US 20190165019) and Shen et al. (US 20130044380) as applied to claim 1 above, and further in view of Abe (US 20120230669).
Examiner would like to note that claims 2 to 4 are product by process claims, the patentability of the product does not depend upon the method of production, therefore the prior art need only teach the product. The method of production will not hold weight in the claim language (MPEP 2113). 
Re claim 2: Ishibe as modified by Wang and Shen teaches the fingerprint recognition package, wherein the light shielding member (Shen, 220, Ishibe, 21, Wang, 400E) contains various materials/resin (Shen, paragraphs 25 and 26, Ishibe, paragraph 621), but does not specifically teach the materials are cured by being irradiated with ultraviolet rays. Abe teaches a light shielding member (42) that contains a UV curable resin and a thermosetting resin (paragraph 70). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the light shielding member of Ishibe as modified by Wang and Shen include a UV curable resin and a thermosetting resin similar to Abe in order to efficiently block light while having a durable structure providing for reduced interference from outside light and longer lasting design. 
Re claim 3: Ishibe as modified by Wang, Shen and Abe teaches the fingerprint recognition package, wherein the light-shielding member (Abe, 42, Shen, 220, Ishibe, 21, Wang, 400E) is thermoset by being irradiated with heat (Abe, paragraph 69 and 70). 
Re claim 4: Ishibe as modified by Wang, Shen and Abe teaches the fingerprint recognition package, wherein ultraviolet-curing and thermosetting are performed together on the light-shielding member (Shen, 220, Abe, 42, Ishibe, 21, Wang, 400E) (Abe, paragraphs 69 and 70, since Abe uses both a thermosetting and UV curable material in the light shielding member 42, then the process would be covered, also see note of above about product by process claims).
Re claim 8: Ishibe as modified by Wang and Shen teaches the fingerprint recognition package, wherein the light shielding member (Shen, 220, Ishibe, 21, Wang, 400E) contains various materials/resin (Shen, paragraphs 25 and 26, Ishibe, paragraph 621), but does not specifically teach wherein the light-shielding member includes at least one of an ultraviolet-curable polymer or a thermosetting resin. Abe teaches a light shielding member (42) that contains a UV curable resin and a thermosetting resin (paragraph 70). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the light shielding member of Ishibe as modified by Wang and Shen include a UV curable resin and a thermosetting resin similar to Abe in order to efficiently block light while having a durable structure providing for reduced interference from outside light and longer lasting design.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibe (US 20210064843) as modified by Wang et al. (US 20190165019) and Shen et al. (US 20130044380) as applied to claim 1 above, and further in view of Shiu et al. (US 20130045549).
Re claim 7: Ishibe as modified by Wang and Shen teaches the fingerprint recognition package, wherein the light shielding member blocks light in a wavelength range of 400 to 700 nm (Shen, paragraph 25, opaque and black, black absorbs most visible light that hits it which is in the range of 400-700nm), but does not specifically teach blocks 90% of light in a wavelength range of 400 to 700 nm. Shiu teaches light shielding member (118) blocks 90% of light in a wavelength range of 400 to 700 nm (paragraph 34). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the black material of Ishibe as modified by Wang and Shen absorb 90 percent of visible light similar to Shiu in order to ensure visible stray light does not enter the image sensor package providing for higher quality measurements less affected by environmental light.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibe (US 20210064843) as modified by Wang et al. (US 20190165019) and Shen et al. (US 20130044380) as applied to claim 1 above, and further in view of Ogawa (US 20100181090).
Re claim 9: Ishibe as modified by Wang and Shen teaches the adhesive member (Ishibe, glue, Shen, 230) attached to one side of the light-shielding member (Shen, 120, Ishibe, 21, Wang, 400E) (Shen, see fig. 1, Ishibe, paragraph 29), but does not specifically teach wherein the adhesive member includes at least one of urethane, acryl, or silicon. Ogawa teaches wherein an adhesive member (24) includes at least one of urethane, acryl, or silicon (paragraph 106-110). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the adhesive of Ishibe as modified by Wang and Shen with a material of urethane similar to Ogawa in order to ensure proper bonding between surfaces providing for a longer last structure.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibe (US 20210064843) as modified by Wang et al. (US 20190165019) and Shen et al. (US 20130044380) as applied to claim 10 above, and further in view of Kim et al. (US 20170372123).
Re claim 11: Ishibe as modified by Wang and Shen teaches the fingerprint recognition package, wherein the fingerprint recognition package is mounted within a display of an electronic device (Ishibe, paragraph 70) and the adhesive member (Ishibe, glue, Shen, 230) is attached to an inner surface of a cover (Ishibe, 27, Shen, 210), but does not specifically teach wherein the display includes a window, and the adhesive member is attached to an inner surface of the window. Kim teaches a display (Kim, 110/112/111) includes a window (Kim, 110 over finger package 140), and an adhesive member (Kim, 170) is attached to an inner surface of the window (Kim, 110 over finger package 140, fig. 6 and 7). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the adhesive of the fingerprint package of Ishibe as modified by Wang and Shen attached to a window of the display similar to Kim in order to ensure undesired light is blocked from the image capturing portion while being able to attach the image package to a display providing for higher quality fingerprint images and longer lasting more compact design.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878